                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

MILLARD GUTTER COMPANY, a
Corporation d/b/a MILLARD ROOFING AND
GUTTER; GILLICK ENTERPRISES, INC.;                                     8:18CV23
and GROSS POINT HOLDINGS, LLC;

                       Plaintiffs,                                      ORDER

        vs.


NATIONWIDE INSURANCE, d/b/a or a/k/a
NATIONWIDE; and DEPOSITORS
INSURANCE COMPANY,

                       Defendants.


       This matter comes before the Court on the parties’ Joint Unopposed Motion and Stipulation
for Continuance of Trial and Request for Amended Order of Progression (Filing No. 26). After
review of the motion, the Court finds it should be granted. Accordingly,

       IT IS ORDERED:

       1. The parties’ Joint Unopposed Motion and Stipulation for Continuance of Trial and
          Request for Amended Order of Progression (Filing No. 26), is granted;

       2. The Pretrial Conference and Trial are cancelled, and will be rescheduled, if necessary,
          after the parties mediate;

       3. The parties shall complete mediation on or by August 16, 2019, and shall notify the
          Court of the outcome of mediation within 7-days that it takes place; and

       4. If mediation is unsuccessful, the parties shall file an amended Rule 26(f) Report within
          14-days of mediation.


       Dated this 9th day of May, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
